      4:20-cv-03054-CRZ Doc # 7 Filed: 05/23/20 Page 1 of 2 - Page ID # 80



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GERALD THOMPSON, and CYNTHIA
JOHNSON,
                                                             4:20CV3054
                     Plaintiffs,

      vs.                                                         ORDER

WYNDHAM RESORT DEVELOPMENT
CORPORATION,

                     Defendant.



      The above-captioned action was randomly assigned to the undersigned
magistrate judge for final disposition, and a motion to dismiss has now been filed.
Unless all parties consent to final disposition by a magistrate judge, the
undersigned cannot enter a ruling on the pending motion. If the parties do not so
consent, the case will be reassigned to a district judge.
      Accordingly,

      IT IS ORDERED that to avoid any delays in this case,

      1)     If the parties consent to final disposition of the case by the
             undersigned magistrate judge, on or before June 19, 2020, they
             shall complete the “CONSENT TO RANDOM ASSIGNMENT TO
             MAGISTRATE            JUDGE”   located   on    the    court’s   website   at
             http://www.ned.uscourts.gov/forms/. After all parties have signed this
             form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not
             electronically file this form or submit it to chambers.
4:20-cv-03054-CRZ Doc # 7 Filed: 05/23/20 Page 2 of 2 - Page ID # 81



2)    In the absence of timely submitting the attached executed form in
      accordance with paragraph (1) of this order, the case will be
      reassigned to a district judge.



Dated this 23rd day of May, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
